     Case 5:21-cv-01040-JGB-KK Document 29 Filed 08/29/21 Page 1 of 16 Page ID #:533



1     Paul D. Supnik [SBN 52842]
2     Email: paul@supnik.com
      9401 Wilshire Blvd., Ste. 1250
3
      Beverly Hills, CA 90212
4     Telephone: (310) 859-0100
      Facsimile: (310) 388-5645
5

6     Attorney for Defendant
7
      Fwoosh, LLC

8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                  EASTERN DIVISION
11

12    Hand Candy Toys, LLC,               Case No. 5:21-cv-01040-JGB (KKx)
13
            Plaintiff,                    Hon. Jesus G. Bernal
14                                        Courtroom: 1
15                                        Date: September 13, 2021
                                          Time: 9:00 AM
16          vs.
17                                        DEFENDANT’S REPLY IN
                                          SUPPORT OF ITS MOTION TO
18
                                          DISMISS COMPLAINT AND
19    Fwoosh, LLC,                        COMPEL ARBITRATION
20
            Defendant.
21

22

23

24

25

26

27

28
                                            i
     Case 5:21-cv-01040-JGB-KK Document 29 Filed 08/29/21 Page 2 of 16 Page ID #:534



1                                             TABLE OF CONTENTS
2     TABLE OF AUTHORITIES ................................................................................ iii
3
      COUNTERSTATEMENT OF FACTS .................................................................. 1
4

5
      ARGUMENTS .......................................................................................................... 4

6         I.       MOTION TO DISMISS FOR LACK OF PERSONAL
7                  JURISDICTION PURSUANT TO RULE 12(b)(2) ............................. 4
8
                   A. PLAINTIFF’S COMPLAINT DID NOT MAKE A PRIMA FACIE SHOWING OF
9
                        PERSONAL JURISDICTION, AND ONLY NEWLY ALLEGES BASES FOR
10
                        GENERAL JURISDICTION ........................................................................ 4
11
                   B. THE NEW ALLEGATIONS REGARDING GENERAL JURISDICTION IN
12
                        PLAINTIFF’S OPPOSITION STILL FAIL AS THESE ALLEGED CONTACTS
13
                        ARE NOT “SYSTEMATIC AND CONTINUOUS” SO AS TO RENDER
14
                        FWOOSH, LLC “AT HOME” IN CALIFORNIA ........................................... 5
15
                   C. THE COMPLAINT ALSO FAILS TO ALLEGE SPECIFIC JURISDICTION AS
16

17
                        THESE ALLEGED CONTACTS ARE UNRELATED TO THE CAUSE OF ACTION

18
                        ASSERTED............................................................................................... 8

19                 D. FWOOSH HAS NOT WAIVED ITS ARGUMENT REGARDING DISMISSAL
20                      FOR LACK OF PERSONAL JURISDICTION ................................................ 10

21        II.      MOTION TO DISMISS FOR LACK OF PERSONAL
22                 JURISDICTION PURSUANT TO RULE 12(b)(2) OR, IN THE
23                 ALTERNATIVE, TRANSFER ............................................................. 11
24
          III.     MOTION TO COMPEL ARBITRATION .......................................... 11
25
          IV.      MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
26
                   PURSUANT TO RULE 12(b)(6) ........................................................... 12
27

28
                                                                 ii
     Case 5:21-cv-01040-JGB-KK Document 29 Filed 08/29/21 Page 3 of 16 Page ID #:535



1                                            TABLE OF AUTHORITIES
2
      Cases
3
      Butcher's Union Loc. No. 498, United Food & Com. Workers v. SDC Inv., Inc.,
4
        788 F.2d 535 (9th Cir. 1986)...................................................................................8
5
      CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066 (9th Cir. 2011) ...............7
6
      Congoleum Corp. v. DLW Aktiengesellschaft, 729 F.2d 1240 (9th Cir. 1984) .........7
7

8
      Daimler AG v. Bauman, 571 U.S. 117 (2014) .............................................. 5, 6, 7, 8

9
      Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280 (9th Cir. 1977) ...............6

10    Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915 (2011) ...............4
11    Hanson v. Denckla, 357 U.S. 235 (1958) ..................................................................9
12    Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408 (1984) ...... 4, 7, 8
13    Keeton v. Hustler Magazine, Inc., 465 U.S. 770 (1984)............................................8
14    Martinez v. Aero Caribbean, 764 F.3d 1062 (9th Cir. 2014) ................................5, 7
15    Milliner v. Bock Evans Fin. Couns., Ltd., 114 F. Supp. 3d 871 (N.D. Cal. 2015) ..11
16    Pebble Beach Co. v. Caddy, 453 F.3d 1151 (9th Cir. 2006) .......................... 4, 5, 10
17    Picot v. Weston, 780 F.3d 1206 (9th Cir. 2015) ....................................................8, 9
18
      Prescott v. Slide Fire Sols., LP, 341 F. Supp. 3d 1175 (D. Nev. 2018) ....................7
19
      Ranza v. Nike, Inc., 793 F.3d 1059 (9th Cir. 2015) ...............................................5, 8
20
      Shaffer v. Heitner, 433 U.S. 186 (1977) ....................................................................8
21
      Tr. of Summers Fam. Tr. TA Neak Prod. Buff WA Pty, Ltd. v. Nat'l Distribution
22
        Warehouse, Inc., No. 2:20-CV-10741-CAS-EX, 2021 WL 2354507 (June 7,
23
        2021)......................................................................................................................10
24
      Walden v. Fiore, 571 U.S. 277, 283–84 (2014) .....................................................8, 9
25

26    Statutes
27    15 U.S.C. § 1064 ......................................................................................................12
28    15 U.S.C. § 1119 ......................................................................................................12
                                                            iii
     Case 5:21-cv-01040-JGB-KK Document 29 Filed 08/29/21 Page 4 of 16 Page ID #:536



1     28 U.S.C. § 1391 ......................................................................................................11
2     28 U.S.C. § 1404(a) .......................................................................................... 10, 11
3
      Rules
4
      FED. R. CIV. P. 12(b)(2)..............................................................................................4
5
      FED. R. CIV. P. 12(b)(3) ..................................................................................... 10, 11
6
      FED. R. CIV. P. 12(b)(6)............................................................................................12
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                 iv
     Case 5:21-cv-01040-JGB-KK Document 29 Filed 08/29/21 Page 5 of 16 Page ID #:537



1                          COUNTERSTATEMENT OF FACTS
2           Plaintiff Hand Candy Toys, LLC (“Hand Candy” or “Plaintiff”) severely
3
      mischaracterizes the basis of this dispute, which is the Handprint Logo—not the
4
      line of toys by Defendant Fwoosh (“Fwoosh” or “Defendant”) entitled Articulated
5
      Icons: The Feudal Series (“Articulated Icons”). Hand Candy argues that Hand
6
      Candy was a “then unincorporated venture,” which is synonymous with “the entity
7
      did not exist.” See Opposition (DE. 28), p. 4. Now, Plaintiff incredibly claims with
8
      no corroboration that Adam Van Wickler (“Van Wickler”) placed the logo on the
9
      Articulated Icons package for Scott Akers’ (“Akers”) and Rene Aldrete’s
10
      (“Aldrete”) to “credit the design team and appropriately brand the product” for the
11
      “then unincorporated venture.” See Opposition, p. 4. Articulated Icons was
12

13
      released 2017. Hand Candy was not formed until 2019. Fwoosh was not aware of

14
      any separate venture of Hand Candy at any point during the development of

15    Articulated Icons, nor was Articulated Icons a collaboration between Fwoosh and
16    non-existent entity Hand Candy. The product packaging literally states,
17    “Articulated Icons: The Feudal Series is the property of Fwoosh LLC.” See Motion
18    (DE. 26-1), p. 7. Akers, and Aldrete were credited by Van Wickler on the
19    packaging and there was no affiliation to Hand Candy, formal or informal. In fact,
20    Hand Candy was surreptitiously formed in 2019 by Van Wickler with Akers and
21    Aldrete, who did not inform any Fwoosh members of its creation as a competing
22    business. Wolf Declaration (DE. 26-5), ¶ 12. Fwoosh managing member Paul Wolf
23    (“Wolf”) only became aware of the existence of Hand Candy in January 2021
24
      because social media platform Instagram recommended its profile. Id.
25
            Further, Fwoosh has never been “based primarily in Southern California” just
26
      by virtue of dissociated member Van Wickler’s residence in the state. Van Wickler
27
      ceased participating in Fwoosh of his own volition in late 2018 and started the
28
                                               1
     Case 5:21-cv-01040-JGB-KK Document 29 Filed 08/29/21 Page 6 of 16 Page ID #:538



1     competing business Hand Candy in early 2019 in violation of his agreement to
2     Fwoosh—establishing and finalizing his nonparticipation in Fwoosh. See Wolf
3
      Declaration (DE. 26-5), ¶ 6 (“on September 12, 2018, Van Wickler sent an email
4
      stating, ‘Making toys is my chosen profession and I plan on continuing to do it, for
5
      what it's worth I'm sorry we couldn't make that work together long term.’”).
6
            Now, Hand Candy argues dismissal for lack of personal jurisdiction is
7
      inappropriate where “almost all of its own activity with respect to the Articulated
8
      Icons series occurred in this judicial district in California through its member, Van
9
      Wickler.” See Opposition, p. 4. However, the Articulated Icons series never remotely
10
      had “almost all of its activity” in California and is not at dispute in this matter and
11
      these jurisdictional allegations do not confer specific personal jurisdiction with
12

13
      respect to the actual Handprint Logo itself. Next, Hand Candy, where it did not allege

14
      so in its Complaint, now asserts general jurisdiction exists because of systematic and

15    continuous activity in California, as well as specific jurisdiction.
16          First, it asserts Fwoosh has regularly attended trade shows in California.
17    Members of Fwoosh attended San Diego Comic Con, as do most toy and comic
18    enthusiasts around the world. However, attendance was unrelated to business.
19    Second, it asserts a global press release written by Van Wickler began marketing in
20    Los Angeles, California—even though it does not target California residents at all.
21    All industry press releases have a city and state listed in the dateline indicating where
22    the story was written or filed—it is not evidence that a business is based somewhere.
23    Third, Hand Candy states, “The Articulated Icons series is the genesis of the current
24
      dispute,” which is false because the declaratory judgment sought by Plaintiff is only
25
      with respect to the Handprint Logo. The intellectual property rights of Fwoosh in
26
      Articulated Icons are undisputed here. Fourth, it uses a singular, isolated attendance
27
      at Power-Con in Anaheim 2016 as part of a fundraising effort for Articulated Icons
28
                                                 2
     Case 5:21-cv-01040-JGB-KK Document 29 Filed 08/29/21 Page 7 of 16 Page ID #:539



1     to support jurisdiction, even though no products bearing the Handprint Logo were
2     sold because the product did not launch until 2017. Further, the Handprint Logo was
3
      not in existence at this time or on display at the booth in anyway, as can be seen in
4
      Plaintiff’s own pictures. See Van Wickler Declaration (DE. 28-1), ¶ 8; see also Akers
5
      Declaration (DE. 28-3) ¶ 4 (Akers and Aldrete had the Handprint Logo “no later
6
      than October 19, 2016,” albeit not a legal trademark use, which is the earliest time
7
      alleged by Hand Candy).
8
            Finally, Akers and Aldrete were not hired by Fwoosh and worked as
9
      volunteers. See DE. 15-2, pp. 4–5 (showing Aldrete stated he “poured a ton of time
10
      into this project without any contract” and that he “did all of this work without any
11
      contract”). It was only when the project was profitable that Akers and Aldrete sought
12

13
      partnership positions outside of “contractor”-status and pursued partnership in

14
      Fwoosh under the Operating Agreement, using their contributions to Articulated

15    Icons as leverage. See DE. 11-1, § 2.09. Ultimately, Fwoosh members decided
16    against extending partnership and bought them out for $102,433.05 each in late
17    2018 to settle the matter. And while Van Wickler now falsely states he was “being
18    excluded” from active participation in Fwoosh, Van Wickler left of his own accord
19    in late 2018, alleged unhappy with the way Fwoosh allegedly treated Akers and
20    Aldrete and being outvoted by the other Fwoosh partners—at which point Van
21    Wickler started his own business with them in Hand Candy in 2019. See Wolf
22    Declaration, ¶ 6. Unrelated to this dispute, Van Wickler was removed from member
23    distributions because he voluntarily dissociated himself pursuant to the Fwoosh
24
      Operating Agreement. See id.; see also DE. 11-1, § 8.01(xiii).
25
                                       I.    Arguments
26
      II.   MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
27
            PURSUANT TO RULE 12(b)(2)
28
                                               3
     Case 5:21-cv-01040-JGB-KK Document 29 Filed 08/29/21 Page 8 of 16 Page ID #:540



1           A. PLAINTIFF’S COMPLAINT DID NOT MAKE A PRIMA FACIE SHOWING OF
2              PERSONAL JURISDICTION, AND ONLY NEWLY ALLEGES BASES FOR
               GENERAL JURISDICTION
3

4
            In its Opposition, Plaintiff has not made a prima facie showing of personal
5     jurisdiction—from either a general jurisdiction or specific jurisdiction analysis.
6     Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006). Although
7     Plaintiff’s Complaint does not indicate whether it alleges general or specific
8     jurisdiction over Defendant, Plaintiff’s only jurisdictional allegations related solely
9     to the assertion of specific jurisdiction. General jurisdiction subjects a party to suit
10    for any cause of action for which the forum court has subject matter jurisdiction—
11    regardless of the connection between the forum and the cause of action. This means
12    that defendant’s activities must essentially render it at home the forum state.
13
      Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011). In
14
      short, none of the activities identified by Plaintiff rise to the level of “systematic and
15
      continuous” sufficient to confer general jurisdiction. Defendant is a Texas business
16
      and is not “at home” in California.
17
            Specific jurisdiction exists when a case “aris[es] out of or relate[s] to the
18
      defendant’s contacts with the forum.” By this lawsuit, Plaintiff asks the Court to
19
      issue a declaratory judgment that Plaintiff’s actions do not constitute trademark
20
      infringement and that Plaintiff is owner of the trademark registrations it has obtained
21
      for the Handprint Logo. Here, the jurisdictional allegations do not arise out of the
22
      cause of action in this case. They relate only to the development of Articulated Icons,
23

24
      Fwoosh intellectual property—without any mention of the Handprint Logo.

25
      Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 n. 8 (1984).
26    The facts alleged by Plaintiff in the Complaint (and Opposition), even if true, do not
27    support the Court’s exercise of jurisdiction and the Complaint must be dismissed.
28    Id.; see also Pebble Beach, 453 F.3d at 1154.
                                               4
     Case 5:21-cv-01040-JGB-KK Document 29 Filed 08/29/21 Page 9 of 16 Page ID #:541



1           B. THE NEW ALLEGATIONS REGARDING GENERAL JURISDICTION IN
2              PLAINTIFF’S OPPOSITION STILL FAIL AS THESE ALLEGED CONTACTS
               ARE NOT “SYSTEMATIC AND CONTINUOUS” SO AS TO RENDER
3
               FWOOSH, LLC “AT HOME” IN CALIFORNIA
4
            Because the assertion of judicial authority over a defendant is much broader
5
      in the case of general jurisdiction than specific jurisdiction, a plaintiff invoking
6
      general jurisdiction must meet an “exacting standard” for the minimum contacts
7
      required. Ranza v. Nike, Inc., 793 F.3d 1059, 1069 (9th Cir. 2015). “[G]eneral
8
      jurisdiction requires affiliations so continuous and systematic as to render the foreign
9

10
      corporation essentially at home in the forum State, i.e., comparable to a domestic

11
      enterprise in that State.” Daimler AG v. Bauman, 571 U.S. 117, 133 n. 11 (2014)
12    (citations, internal quotation marks and alterations omitted). Such contacts must be
13    “constant and pervasive.” Id. at 122. The paradigmatic locations where general
14    jurisdiction is appropriate over a corporation are its place of incorporation and its
15    principal place of business. See id. at 119. “Only in an ‘exceptional case’ will general
16    jurisdiction be available anywhere else.” Martinez v. Aero Caribbean, 764 F.3d 1062,
17    1070 (9th Cir. 2014) (citing Daimler, 571 U.S. at 139 n. 19).
18          Defendant has submitted the sworn declaration of Paul Wolf, the managing
19    member for Defendant Fwoosh—the contents of which directly contradict virtually
20
      all of Plaintiff’s jurisdictional allegations. Wolf asserts that it is a Texas limited
21
      liability company with its principal place of business in Texas; none of its active
22
      members, agents, or representatives, or employees are residents of California; it does
23
      not have a business presence, office, mailing address, or property in California; it
24
      does not conduct solicitation, advertising, or marketing activities targeting
25
      California residents; it does not have a service or sales network in California; and it
26
      does not pay sales or income tax in California. Wolf Declaration, ¶ 4. Further,
27
      Fwoosh did not hire or have any contract with California residents, Akers and
28
                                                 5
     Case 5:21-cv-01040-JGB-KK Document 29 Filed 08/29/21 Page 10 of 16 Page ID #:542



1      Aldrete, who both sought out Fwoosh unsolicited and participated voluntarily on
2      the basis of their personal relationship as co-employees with Van Wickler (and not
3
       any formal relationship to Fwoosh). See DE. 15-2, pp. 4–5 (showing Aldrete stated
4
       he “poured a ton of time into this project without any contract”). Plaintiff has not
5
       presented any evidence effectively refuting these facts and the Court may only
6
       accept uncontroverted allegations as true. Data Disc, Inc. v. Sys. Tech. Assocs., Inc.,
7
       557 F.2d 1280, 1284 (9th Cir. 1977).
8
             Plaintiff engages in no analysis to show how the conclusory allegations are so
9
       systematic and continuous so as to render Fwoosh at home in California, especially
10
       because Fwoosh is a business registered in Texas and its principal place of business
11
       is in Texas. See Daimler, 571 U.S. at 118, 137. Cf. Opposition, p. 10. Plaintiff, in
12

13
       support, states “two of its five initial members were residents of California at

14
       formation.” However, as stated previously, ActionFigurePics.com (c/o Ron Mirasol)

15     was formally voted out in 2013 and Van Wickler voluntarily dissociated himself in
16     late 2018. This is not “continuous.” See Wolf Declaration, ¶¶ 2, 6. Plaintiff also uses
17     Matthew Kloberdanz to support Fwoosh’s “systematic and continuous” presence in
18     California. See Opposition, p. 10; Van Wickler Declaration, ¶ 4. However, Mr.
19     Kloberdanz is not employed by Fwoosh and any contributions he makes to
20     theFwoosh.com website are voluntary as are many other contributions by others. See
21     Wood Declaration annexed to this Reply, ¶ 7.
22           Then, Plaintiff uses attendance at trade shows in California to support the
23     exercise of jurisdiction. However, as attested to by Nic Wood, Fwoosh only hosted
24
       this booth at Power-Con in Anaheim, California one time as part of global
25
       fundraising efforts for a second round of funding for the Articulated Icons project.
26
       See Wood Declaration, ¶ 2. No products bearing the Handprint Logo were sold or
27
       offered for sale at this event not did they exist. See id. at ¶¶ 3–4. This single instance
28
                                                   6
     Case 5:21-cv-01040-JGB-KK Document 29 Filed 08/29/21 Page 11 of 16 Page ID #:543



1      is insufficient to support general jurisdiction. CollegeSource, Inc. v. AcademyOne,
2      Inc., 653 F.3d 1066, 1075 (9th Cir. 2011) (“AcademyOne's single trip to a trade
3
       show in San Diego is an isolated contact of just the type held inadequate to sustain
4
       general jurisdiction in Helicopteros.”). There is an allegation with respect to Mr.
5
       Wood’s attendance at San Diego Comic Con in 2019 contained in Van Wickler’s
6
       Declaration, wherein Mr. Wood posted two updates to theFwoosh.com. See Van
7
       Wickler Declaration, ¶ 3 However, this action of Mr. Wood posting two updates to
8
       theFwoosh.com (unrelated to the cause of action asserted here), cannot be said to be
9
       sufficiently substantial corporate activity in the forum. Congoleum Corp. v. DLW
10
       Aktiengesellschaft, 729 F.2d 1240, 1242 (9th Cir. 1984) (finding no general
11
       jurisdiction despite solicitation of orders, promotion of products to potential
12

13
       customers through the mail and through showroom displays, and attendance at trade

14
       shows and sales meetings).

15           Then, Plaintiff asserts that Fwoosh had more donors that were California
16     residents than were residents of any other state. See Opposition, p. 11. Even
17     assuming this as true, “it is axiomatic that a business’ advertising and sales directed
18     towards consumers in a given forum cannot alone support general jurisdiction.” See,
19     e.g., Martinez, 764 F.3d at 1070; Prescott v. Slide Fire Sols., LP, 341 F. Supp. 3d
20     1175, 1183 (D. Nev. 2018). The court in Daimler rejected the argument that general
21     jurisdiction is appropriate whenever a corporation “engages in a substantial,
22     continuous, and systematic course of business” in a state. Id. at 138 (internal
23     quotation marks omitted). It emphasized that the “paradigm” for general jurisdiction
24
       are a corporation's place of incorporation and principal place of business. Daimler,
25
       571 U.S. at 118, 137–38 (internal quotation marks omitted). There is no exceptional
26
       case made here. Id. at 139 n. 19. International Shoe does not stand for the proposition
27
       that dispute-blind jurisdiction exists whenever “continuous and systematic” contacts
28
                                                 7
     Case 5:21-cv-01040-JGB-KK Document 29 Filed 08/29/21 Page 12 of 16 Page ID #:544



1      are found. Daimler, 571 U.S. at 138. Thus, subjecting Fwoosh to the general
2      jurisdiction of courts in California is improper.
3
             C. THE COMPLAINT ALSO FAILS TO ALLEGE SPECIFIC JURISDICTION AS
4               THESE ALLEGED CONTACTS ARE UNRELATED TO THE CAUSE OF
                ACTION ASSERTED
5

6            Plaintiff has never even stated that Fwoosh’s contacts with California give
7      rise to or relate to its cause of action. See Ranza v. Nike, Inc., 793 F.3d 1059, 1069
8      (9th Cir. 2015); see also Butcher's Union Loc. No. 498, United Food & Com.
9      Workers v. SDC Inv., Inc., 788 F.2d 535, 540 (9th Cir. 1986) (rejecting the notion
10     that the Court is required to accept conclusory allegations of purposeful direction at
11     the forum state). The inquiry whether a forum State may assert specific jurisdiction
12     over a nonresident defendant “focuses on ‘the relationship among the defendant, the
13
       forum, and the litigation.’” Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 775
14
       (1984) (quoting Shaffer v. Heitner, 433 U.S. 186, 204 (1977)). For a State to exercise
15
       jurisdiction consistent with due process, the defendant's suit-related conduct must
16
       create a substantial connection with the forum State. Walden v. Fiore, 571 U.S. 277,
17
       283–84 (2014). The Supreme Court has consistently rejected attempts to satisfy the
18
       defendant-focused “minimum contacts” inquiry by demonstrating contacts between
19
       the plaintiff (or third parties) and the forum State. See Helicopteros, 466 U.S. at 417.
20
             Plaintiff cites, “[A] claim dependent on the existence of an underlying contract
21
       sounds in contract, as opposed to tort.” Picot v. Weston, 780 F.3d 1206, 1212 (9th
22
       Cir. 2015), but engages in no analysis that Fwoosh, LLC purposefully availed itself
23

24
       of the privilege of conducting business in California through any contracts. Id. There

25
       is simply no discussion of “substantial connection” with the forum state here. This
26     argument would mistakenly “allow[ ] a plaintiff's contacts with the defendant and
27     forum to drive the jurisdictional analysis.” See id. (citing Walden, 571 U.S. at 289).
28     The plaintiff cannot be the only link between the defendant and the forum. Walden,
                                                 8
     Case 5:21-cv-01040-JGB-KK Document 29 Filed 08/29/21 Page 13 of 16 Page ID #:545



1      571 U.S. at 286. Further, “minimum contacts” analysis looks to the defendant's
2      contacts with the forum State itself, not the defendant's contacts with persons who
3
       reside there. Id. at 285. Due process requires that a defendant be haled into court in
4
       a forum State based on his own affiliation with the State, not based on the “random,
5
       fortuitous, or attenuated” contacts he makes by interacting with other persons
6
       affiliated with the State. Id. at 286. Here, all other allegations by Plaintiff in the
7
       Opposition are the unilateral activities of Van Wickler, Akers, and Aldrete (members
8
       of the Plaintiff entity), claiming a relationship with nonresident defendant Fwoosh.
9
       These alleged activities are unrelated to the suit-related conduct of Defendant. Thus,
10
       this does not satisfy the requirement of contact with the forum state. See Hanson v.
11
       Denckla, 357 U.S. 235, 253 (1958).
12

13
             In the instant case, Plaintiff only contends that some oral agreement created a

14
       substantial connection between Fwoosh and California because Akers and Aldrete

15     fulfilled their obligations in California. See Picot, 780 F.3d at 1212–13. With respect
16     to the contract of Van Wickler, the Fwoosh Operating Agreement was formed in
17     Texas and it was understood Van Wickler would perform the majority of his work
18     for Fwoosh in California, where Van Wickler did indeed discharge his duties of
19     organizing manufacturing, design, and so on under the Agreement. Id. at 1212. This
20     does not create a “substantial connection” between Fwoosh and California.
21     Considering the contract between Van Wickler and Fwoosh and even assuming
22     arguendo the existence of a contract between Fwoosh and Akers and Aldrete (which
23     Aldrete has admitted did not exist, see DE. 15-2, pp. 4–5), “the fact that a contract
24
       envisions one party discharging his obligations in the forum state cannot, standing
25
       alone, justify the exercise of jurisdiction over another party to the contract.” Id. at
26
       1213 (emphasis added). The other jurisdictional allegation with respect to the density
27
       of California donors for Fwoosh’s Articulated Icons line, which is not in dispute
28
                                                 9
     Case 5:21-cv-01040-JGB-KK Document 29 Filed 08/29/21 Page 14 of 16 Page ID #:546



1      here, Plaintiff has not put forward any evidence demonstrating that Defendant has
2      ever targeted advertising or sales at California residents specifically. See Tr. of
3
       Summers Fam. Tr. TA Neak Prod. Buff WA Pty, Ltd. v. Nat'l Distribution Warehouse,
4
       Inc., No. 2:20-CV-10741-CAS-EX, 2021 WL 2354507, at *7 (June 7, 2021). In fact,
5
       Wolf has expressly stated there is no targeting of California specifically. See Wolf
6
       Declaration, ¶ 4. All advertising and marketing efforts are global and not
7
       intentionally concentrated to any particular geographic locale suggesting purposeful
8
       availment. There is no set of facts that would confer the exercise of personal
9
       jurisdiction in this case. Thus, the Complaint should be dismissed with prejudice.
10
       Pebble Beach, 453 F.3d at 1154.
11
             D. FWOOSH HAS NOT WAIVED ITS ARGUMENT REGARDING DISMISSAL
12
                FOR LACK OF PERSONAL JURISDICTION
13
             Regarding alleged waiver, Plaintiff’s argument that the motion to compel is
14
       not brought in the alternative is facetious and a desperate attempt to avoid the
15
       complete lack of personal jurisdiction. See Opposition, pp. 12–13. The Motion to
16

17
       Transfer Venue and Compel Arbitration was brought in the alternative. To wit, the

18     Motion under FED. R. CIV. P. 12(b)(3) moves to dismiss for improper venue, but
19     asserts in the alternative, a transfer to arbitration on forum non conveniens grounds
20     under 28 U.S.C. Section 1404(a), which is the appropriate doctrinal analysis for
21     seeking a non-federal forum. See Motion, p. 22 (“Thus, venue is improper and [the
22     case] should be dismissed. However, in the alternative, the action should be
23     transferred via § 1404(a), which provides a mechanism for enforcement of forum
24     selection clauses. . . . An arbitration provision can properly be construed as a forum
25     selection clause.”); see also Milliner v. Bock Evans Fin. Couns., Ltd., 114 F. Supp.
26     3d 871, 876 (N.D. Cal. 2015). Defendant’s Motion to Compel Arbitration
27
       enumerates support for transfer to the non-federal forum arbitration in Texas and
28
                                                10
     Case 5:21-cv-01040-JGB-KK Document 29 Filed 08/29/21 Page 15 of 16 Page ID #:547



1      asks the Court to assert its power only as to Plaintiff (who have consented to
2      jurisdiction by virtue of filing). No relief sought supports the exercise of jurisdiction
3
       by this Court as to Defendant. In further support, the Proposed Order submitted with
4
       the Motion states, “On Defendant’s alternative Motion to Transfer under 28 U.S.C.
5
       Section 1404(a) and Motion to Compel Arbitration . . . ” See DE. 26-6. Thus, this
6
       argument is misplaced and should not be given any distinct weight by the Court so
7
       that Plaintiff does not have to contend with the merits of the jurisdictional analysis.
8
       III.   MOTION TO DISMISS FOR IMPROPER VENUE PURSUANT TO
9             RULE 12(b)(3) OR, IN THE ALTERNATIVE, TRANSFER
10            Plaintiff neglects entirely the Motion to Dismiss the Complaint for improper
11     venue. In the instant Case, the Central District of California is not a judicial district
12
       in which any defendant resides, a judicial district in which a substantial part of the
13
       events or omissions giving rise to the claim occurred, or a judicial district in which
14
       any defendant is subject to the court's personal jurisdiction with respect to such
15
       action.” See 28 U.S.C. § 1391. This case does not fall into any of these categories,
16
       and the case must be dismissed as venue is improper. However, Defendant argued,
17
       in the alternative, that venue could be transferred to the non-federal forum of
18
       arbitration under 28 U.S.C. § 1404 forum non conveniens grounds.
19
       IV.    MOTION TO COMPEL ARBITRATION
20
              As stated in the Motion, crucial to understanding why arbitration should be
21
       compelled in Texas against Hand Candy is the fact that Hand Candy is being used
22
       as a shield to prevent the assertion of counterclaims against signatory Van Wickler
23
       in the Texas arbitration stemming from his wrongful conduct in starting a competing
24
       business venture and misappropriating Fwoosh intellectual property, including the
25

26
       Handprint Logo. See Motion, p. 23 (“any member could circumvent the Agreement

27     by starting a competing business with his cohorts just because it would just be
28     considered a nonparty and subsequently excluded from arbitration.”). Plaintiff
                                           11
     Case 5:21-cv-01040-JGB-KK Document 29 Filed 08/29/21 Page 16 of 16 Page ID #:548



1      alleges that signatory Van Wickler “lacked authority to bind Hand Candy” to the
2      Agreement; however, he created the competing entity Hand Candy in direct violation
3
       of the Agreement—a fact that is undisputed. See DE 11-1, § 4.05. The equities favor
4
       compelling arbitration against Hand Candy. Plaintiff boils it down to “Party A and
5
       Party B simply cannot agree amongst themselves to arbitrate their disputes with
6
       Party C” without acknowledgement that Party B created Party C in violation of his
7
       Agreement with Party A. Cf. Opposition, p. 14. Thus, Hand Candy should be ordered
8
       to arbitrate this claim in Texas.
9
       V.    MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
10
             PURSUANT TO RULE 12(b)(6)
11           Plaintiff makes reference to their existing trademark registrations providing
12
       prima facia evidence of the validity of their registrations and their ownership of the
13
       trademarks. This argument is improper in the context of a FED. R. CIV. P. 12(b)(6)
14
       Motion because it ignores the authority to cancel improperly granted registrations
15
       under 15 U.S.C. § 1119. Sections 1064 and 1119 of the Lanham Act were enacted
16
       to provide relief to parties, such as Defendant, where the USPTO has improperly
17
       granted a trademark registration. Plaintiff has failed to state a claim because it does
18
       not, as a matter of law, assert, a invoice is not at legal trademark use as a matter of
19
       law, or show a date of first use as a trademark senior to Defendant—Hand Candy’s
20
       February 2020, as stated under oath in its U.S. trademark registrations to Fwoosh’s
21
       use on boxes in June 2017 which is a recognized trademark use by affixing it on
22

23
       product containers. Thus, the Complaint should be dismissed.

24
             Dated August 29, 2021.            Respectfully submitted,

25                                             /s/ Paul D. Supnik______
                                               PAUL D. SUPNIK
26
                                               Attorney for Defendant Fwoosh, LLC
27

28
                                                 12
